Order entered July 29, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01668-CR
                                      No. 05-12-01669-CR

                              DONALD STEVENSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F12-54028-R, F12-54029-R

                                            ORDER
        The Court REINSTATES the appeals.

        On April 29, 2013, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed in these appeals. The findings were due within thirty days. To date, we

have not received the trial court’s findings, appellant’s brief, or a response to our inquiries

regarding the status of the findings. The appeals cannot proceed until the issue of appellant’s

brief is resolved.

        The Court ORDERS the Honorable Mark Stoltz, Presiding Judge of the 265th Judicial

District Court, to conduct a hearing to determine why appellant’s brief has not been filed. In this

regard, the Honorable Mark Stoltz shall make appropriate findings and recommendations and
determine whether appellant desires to prosecute the appeal, whether appellant is indigent, or if

not indigent, whether retained counsel has abandoned the appeal. See TEX. R. APP. P. 38.8(b). If

the Honorable Mark Stoltz cannot obtain appellant’s presence at the hearing, the Honorable

Mark Stoltz shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the Honorable

Mark Stoltz is ORDERED to take such measures as may be necessary to assure effective

representation, which may include appointment of new counsel.

           We ORDER the Honorable Mark Stoltz to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within THIRTY DAYS of the

date of this order.


           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Stoltz, Presiding Judge, 265th Judicial District Court, and to counsel for all

parties.


           We ABATE the appeals to allow the Honorable Mark Stoltz to comply with this order.

The appeals shall be reinstated thirty days from the date of this order or when the supplemental

record is received, whichever is earlier.


                                                     /s/    LANA MYERS
                                                            JUSTICE